Case 18-13222-BFK        Doc 16   Filed 11/07/18 Entered 11/07/18 15:50:56              Desc Main
                                  Document     Page 1 of 2


                         UNITED STATES BANKRUPTCY COURT

                                            FOR THE

                            EASTERN DISTRICT OF VIRGINIA
                                  Alexandria Division

     In the Matter of:
                                                   Chapter 13
     MAMTA DHODI
                                                   Case No. 18-13222-BFK

                           Debtor

                     OBJECTION TO CONFIRMATION OF PLAN,
                 NOTICE OF OBJECTION TO CONFIRMATION OF PLAN
                                     AND
                NOTICE OF SCHEDULED HEARING ON THIS OBJECTION

     Thomas P. Gorman, Chapter 13 Trustee, has filed this objection to confirmation of
     your Chapter 13 Plan filed October 15, 2018. The cause for this objection is as
     follows:
            Violation of 11 U.S.C. §1325(a)(6) – Feasibility and Violation of 11 U.S.C.
            §1325(a)(3) – Good Faith. This is Debtor’s fifth bankruptcy, this most recent
            Chapter 13 case # 17-14121-KHK was dismissed less than ten weeks before
            this one was filed. Debtor proposes a 0% Plan, and the proposed step payments
            from $275.00/mo. to $445.00/mo. in month 13 is not feasible or realistic.

            Your rights may be affected. You should read these papers carefully and
     discuss them with your attorney, if you have one in this bankruptcy case. (If you
     do not have an attorney, you may wish to consult one.)
            If you do not wish the court to grant the relief sought in the objection, or if you
     want the court to consider your views on the objection, then on or before five business
     days prior to the hearing date, you or your attorney must:
            File with the court a written response with supporting memorandum as required
            by Local Bankruptcy Rule 9013-1(H). Unless a written response and
            supporting memorandum are filed and served by the date specified, the Court
            may deem any opposition waived, treat the motion as conceded, and issue an
            order granting the requested relief without further notice or hearing. If you mail
            your response to the court for filing, you must mail it early enough so the court
            will receive it on or before the date stated above. You must mail a copy to the
            persons listed below.
Case 18-13222-BFK      Doc 16  Filed 11/07/18 Entered 11/07/18 15:50:56               Desc Main
                               Document     Page 2 of 2
     Notice of Objection To Confirmation
     Mamta Dhodi, Case # 18-13222-BFK


            Attend the hearing to be held on December 6, 2018 at 1:30 p.m. in Courtroom
            #1 on the 2nd floor, United States Bankruptcy Court, 200 South Washington
            Street, Alexandria, Virginia 22314. If no timely response has been filed
            opposing the relief requested, the court may grant the relief without holding a
            hearing.

            A copy of any written response must be mailed to the following persons:

                                   Thomas P. Gorman
                                   300 North Washington Street, Ste, 400
                                   Alexandria, VA 22314

                                   Clerk of the Court
                                   United States Bankruptcy Court
                                   200 South Washington Street
                                   Alexandria, VA 22314

             If you or your attorney do not take steps, the court may decide that you do not
     oppose the relief sought in the motion or objection and may enter an order granting that
     relief.

     Date: _November 7, 2018______                       ___/s/ Thomas P. Gorman_____
                                                         Thomas P. Gorman
                                                         Chapter 13 Trustee
                                                         300 N. Washington Street, #400
                                                         Alexandria, VA 22314
                                                         (703) 836-2226
                                                         VSB 26421

                                CERTIFICATE OF SERVICE

     I hereby certify that I have this 7th day of November, 2018, served via ECF authorized
     users or mailed a true copy of the foregoing Objection to Confirmation, Notice of
     Objection and Notice of Hearing to the following parties.

     Mamta Dhodi                                  Nathan Fisher, Esq.
     Chapter 13 Debtor                            Attorney for Debtor
     2274 Merseyside Drive                        Fisher-Sandler, LLC.
     Woodbridge, VA 22191                         3977 Chain Bridge Rd. #2
                                                  Fairfax, VA 22030

                                                         __/s/ Thomas P. Gorman______
                                                         Thomas P. Gorman
